Citation Nr: 1645625	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-27 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served in active service from April 1969 to May 1976, including service in in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral sensorineural hearing loss.  In July 2014, the Veteran testified a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In December 2014 and June 2015, the Board remanded the claim for additional development. 


FINDING OF FACT

Bilateral sensorineural hearing loss originated during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss are met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.326(a), 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral hearing loss, as the claimed disability is secondary to his exposure to firing artillery during combat in Vietnam.  

The Veteran's service personnel records show that he served with a Field Artillery unit in Vietnam  His military occupation was service artillery man.  Therefore, the Board concedes that the Veteran sustained significant in-service combat related noise exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated in service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for any disease diagnosed after separation from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303 (2016).  

To established service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for hearing loss disability may be established where the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The relevant regulations do not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected.  38 U.S.C.A. § 1154(b) (West 2014).   The Veteran must still meet the evidentiary burden with respect to service connection.  There is a three-step sequential analysis that must be undertaken when a combat Veteran seeks benefits under the method of proof provided by the statute.  As the first step, it must be determined whether the Veteran has submitted satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  

Satisfactory lay or other evidence under means credible evidence.  38 U.S.C.A. § 1154(b).  VA is not required to accept statements or testimony that is inherently incredible.  Samuels v. West, 11 Vet. App. 433 (1998).  Second, it must be determined whether the evidence is consistent with the circumstances, conditions, or hardships of the service.  If those two inquiries are met, VA shall accept the Veteran's evidence as sufficient proof of service-connection, even if no official record of incurrence exists.  If a Veteran satisfies both of those inquiries mandated by the statute, a presumption arises that the alleged injury or disease is service-connected.  Thus, as a third step in the analysis, it must be determined whether the government has met the burden of rebutting the presumption of service-connection by clear and convincing evidence to the contrary. Collette v. Brown, 82 F. 3d 389 (1996).  VA shall resolve every reasonable doubt in favor of the Veteran.  

At an April 1969 physical examination for service entrance, the Veteran exhibited audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
-10
-10
LEFT
-5
-5
0
0
0

At a February 1976 separation examination, the Veteran exhibited audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
-
5
LEFT
5
10
5
-
15

The Board notes that the above audiometric findings show shifts in the Veteran's auditory accuracy between service entrance and service separation.

On the authorized audiological evaluation in March 2012, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
20
45
LEFT
30
30
30
20
50

Speech recognition ability was 84 percent in the right ear and 80 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

On the authorized audiological evaluation in August 2015, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
20
45
LEFT
35
30
25
30
50

Speech recognition ability was 92 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

At the July 2014 Board hearing, the Veteran testified that during service his military occupational specialty was field artillery man.  He went on to testify that following service in Vietnam, he noticed that he had hearing loss.

In the March 2012 examination, the audiologist noted that the Veteran's hearing was normal on separation from service and there was no evidence of a temporary threshold shift due to excessive noise.  Based on the diagrams above, the examinations show a change in the Veteran's hearing between entrance to service and separation from service.  Beyond that, the audiologist highlights in the examination that the service medical records for the Veteran were silent as to any complaints of hearing loss or ear trouble.  It is not required for the records to document complaints or contain evidence of hearing loss or tinnitus.  The audiologist states that the probability of in service noise exposure was high, but then states that the pronounced effects of a given noise exposure is measurable immediately following the exposure, and since the service medical records were silent, the Veteran did not experience hearing loss.  Despite that reasoning, it is included in a later section that there is not sufficient evidence from studies to show if noise-induced hearing can occur much later in life after the cessation of noise exposure.  The Board observes the examination adequately notes that the Veteran possibly had in service noise exposure, but focuses on studies that lack sufficient evidence, and silence of service medical records for any complaints, in reaching a negative opinion.  As a result, the Board finds that examination to be of limited probative value.

In the August 2015 examination, the audiologist focused on the silence of the service medical records for any complaints of hearing loss.  After stating the records were silent, the audiologist states that there was no aggravation of the hearing loss since the pure tones tested did not change more than expected due to natural progression, to include that point would mean that the audiologist was acknowledging that hearing loss is present.  Nonetheless, the audiologist stated that no hearing loss was present at the separation examination.  Beyond that, the audiologist stated that exposure to loud noises did not always result in a hearing loss.  By saying that, the Board observes that to mean that it can, in fact, sometimes, result in hearing loss.  In further support of the negative opinion, the audiologist stated that the evidence was not sufficient to determine the probability of acquiring noise-induced hearing loss, or to estimate the magnitude of the noise induced hearing loss, that a specific individual is likely to experience from a given exposure.  Because of the cited deficiencies, the Board finds the August 2015 exam to also be of less probative value based on lack of sufficient evidence.

The service medical records show a clear shift in the Veteran's hearing acuity during service.  The Veteran's assertions of hearing loss during and after service are consistent with the nature and conditions of his service.  The Board has established in service injury thus obviating the necessity for any documented proof of sustaining an injury during combat service.  38 U.S.C.A. § 1154 (West 2014).  The Veteran has provided credible testimony that he experienced hearing loss during service that continues to the present.  The Board concedes inservice exposure to noise, and finds that the Veteran has provided credible testimony of a continuity of symptomatology.  Based on the lessened probative value given to the March 2012 and the August 2015 audiologist examinations, the Board finds that the evidence for and against the claim is in equipoise.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


